DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IV (Figs. 23-29, Bone Nail Embodiments), I (Figs. 8-9, External Tool Embodiments), and I (Figs. 13-14, Hole Embodiments), in the reply filed on 18 May 2022 is acknowledged.  The traversal is on the ground(s) that the search for the elected species does not require a different field of search from the non-elected species, and even if the species are independent or distinct, the search and examination thereof does not represent a serious burden on the Office. Applicant bases this assertion on an example wherein certain features are common to different species, and Applicant reasons that any additional searching for the remaining differences would be minimal.
This is found persuasive because the complexity resides in the common features, and additional searching for different embodiments can be carried out via text queries or other searches without a serious burden. 
Accordingly, the restriction requirement has been withdrawn. 

Claim Objections
Claims 3-7, 11 and 19 are objected to because of the following informalities:  
Claim 3, line 1, after “hole”, “is” should be deleted.
Claim 3, “the second anchor” lacks antecedent basis.
Claim 4, “the second anchor” lacks antecedent basis.
Claim 7, “the second anchor” lacks antecedent basis.
Claim 11, line 1, “11” should be changed to “10” to not depend from itself and to have proper antecedent basis.
Claim 19, line 1, “1” should be changed to “18” to have proper antecedent basis (“the angle” lacks antecedent basis; it appears claim 19 should further limit claim 18).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Skinlo et al. (“Skinlo”; 2015/0223854; cited by Applicant) in view of Metzinger (2007/0233100; cited by Applicant).
Regarding claim 1, Skinlo discloses a non-invasively adjustable implant, e.g. 128 (Fig. 6; para. 0078), comprising: 
an outer housing 130 associated with a first anchor hole 154 configured to pass a first anchor (not shown) configured to couple the adjustable implant to a first portion 152 (Fig. 5) of bone; 
an inner shaft 132 telescopically disposed in the outer housing (Fig. 8; paras. 0006 and 0118), the inner shaft configured to couple to a second portion 162 (Fig. 5) of bone that is separated from the first portion of bone, such that non-invasive elongation of the adjustable implant causes the inner shaft to extend from the outer housing and to move the first portion of bone relative to the second portion of bone (id.); and 
a driving element, e.g., magnetic assembly 166 (Fig. 8; para. 0078) is disposed within the outer housing 130 and is configured to be remotely operable to telescopically displace the inner shaft 132 in relation to the outer housing 130 (id.).  
Skinlo does not disclose an anchor hole slotted with a raised portion located therein configured to allow the first anchor to pivot in at least a first angular direction.
Metzinger also discloses an intramedullary device (Fig. 1 and paras. 0129-0133) and teaches that an anchor hole 16 can be slotted with a raised portion 20 therein configured to allow the anchor to pivot in at least a first angular direction (e.g., upward). This configuration optimally accommodates anchoring different angles of viable bone from patient to patient  (see paras. 0016-0020).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to provide the implant of Skinlo with anchor holes that are slotted and include a raised portion located therein configured to allow the anchor to pivot in at least a first angular direction, in view of Metzinger, to optimally accommodate anchoring different angles of viable bone from patient to patient. 
Regarding claim 2, the first anchor hole 154 as modified is configured to allow the first anchor to pivot in a second angular direction, opposite the first angular direction (e.g., downward).  
Regarding claim 3, a second anchor hole 164 as modified is configured to allow a second anchor to translate in a first translation direction such as upward (the holes at least allow, i.e. do not prevent, translation between the upper and lower anchors as provided by the telescoping outer housing 130 and inner shaft 132; supra).  
Regarding claim 4, the second anchor hole 164 is configured to allow the second anchor to translate in a second translation direction such as downward, opposite the first translation direction.  
Regarding claim 5, the first anchor hole extends substantially along a first plane approximating a radial section of the adjustable implant and a second anchor hole extends substantially along a second plane approximating a radial section of the adjustable implant, and wherein the first plane is generally orthogonal to the second plane (cf., e.g., Figs. 45-46; showing anchor holes situated along generally orthogonal planes).  
Regarding claim 6, the second anchor hole 164 of the combination is an elongated slot (as set forth above with regard to the first anchor hole).  
Regarding claim 7, Skinlo further discloses an eccentric bearing 751 (Figs. 49-51) having an outer diameter to engage an anchor hole and an inner hole configured to pass an anchor. 
Regarding claim 8, the inner shaft 132 is associated with a third anchor hole (e.g. to the side of the second anchor hole 164; Fig. 5) configured to pass a third anchor for coupling the adjustable implant to the second portion of bone.  
Regarding claim 9, the first anchor (not shown) passing through the first anchor hole 154 is a bone screw (para. 0078).  
Regarding claim 10, the driving element 166 (Fig. 8) may comprise a permanent magnet 168 (para. 0118).
Regarding claim 11, the permanent magnet comprises a radially poled rare earth magnet (para. 0118).  
Regarding claims 12 and 13, Skinlo does not explicitly teach the system wherein the driving element comprises a motor, as claimed by applicant. However, in an alternate embodiment, Skinlo discloses that the driving element can be an inductively coupled motor, as set forth in para. 0127. 
Therefore, given the teachings of Skinlo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the driving element as a motor, as taught by the alternate embodiment of Skinlo, e.g., for the purpose of providing a more efficient means of changing the bone angle in the tibia of a knee.
Regarding claim 14-16, Skinlo does not explicitly teach the system wherein the driving element comprises an ultrasonically actuated motor, subcutaneous pump, or shape-memory driven actuator, as claimed by applicant. However, in an alternate embodiment, Skinlo discloses that the driving element can be an ultrasonically actuated motor, a subcutaneous pump, or a shape-memory driven actuator, as set forth in para. 0127.
Therefore, given the teachings of Skinlo, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to configure the driving element as an ultrasonically actuated motor, a subcutaneous pump, or as a shape-memory driven actuator, as taught by the alternate embodiment of Skinlo, for the purpose of providing a more efficient means of changing the bone angle in the tibia of a knee.
Regarding claim 18, the non-invasively adjustable implant 128 is configured to change an angle of a tibia of a subject having osteoarthritis of the knee (paras. 0004-0006).  
Regarding claim 19, though not explicitly disclosed, it would have been further obvious to change an angle of a tibia of a subject by at least 12 degrees, e.g. address the varying needs of different patients and conditions (see paras. 0004-0006).
	Regarding claim 20, the implant is configured to adjust a mechanical axis in a lateral direction, e.g., by selective placement of the implant in relation to a knee joint associated with the tibia.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Skinlo et al. (“Skinlo”; 2015/0223854; cited by Applicant) in view of Metzinger (2007/0233100; cited by Applicant), as applied above, and further in view of Stauch (8,252,063).
The device of the combination of Skinlo and Metzinger does not explicitly recite configuring the driving element as a piezoelectric element. 
Stauch also teaches an intramedullary device with means for adjusting a distance between a housing and an inner shaft, and like Skinlo, also teaches that the drive can be embodied as a shape-memory actuator or magnetic drive (col. 3, lines 28-31). In addition, Stauch teaches that an alternative effective drive could be embodied as a piezoelectric actuator (col. 3, lines 28-31).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to configure the drive of the device of the combination of Skinlo and Metzinger as a piezoelectric actuator, in view of Stauch, to provide an alternate effective means of adjusting the distance between the housing and inner shaft of the implant.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Comstock whose telephone number is (571) 272-4710.  The examiner can normally be reached Monday-Friday, 9 a.m. - 6 p.m.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, at (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID C COMSTOCK/
Examiner, Art Unit 3773
/EDUARDO C ROBERT/Supervisory Patent Examiner, Art Unit 3773